Citation Nr: 0523297	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to September 21, 
2001 for the award of a temporary total rating (T/TR) under 
the provisions of 38 C.F.R. § 4.30, based on VA outpatient 
treatment necessitating convalescence.

2.  Entitlement to an effective date prior to September 21, 
2001 for the award of special monthly compensation (SMC) 
based on housebound status.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that granted a T/TR under 
the provisions of 38 C.F.R. § 4.29 based on VA 
hospitalization, and also granted SMC based on housebound 
status, each award effective October 1, 2001.  A Notice of 
Disagreement with the effective date of the awards was 
received in May 2002.  By rating action of June 2003, the RO 
granted an effective date of September 21, 2001 for the 
awards of both a T/TR under the provisions of 38 C.F.R. 
§ 4.30 and SMC.  A Statement of the Case (SOC) was issued 
later in June 2003.  In a substantive appeal the veteran 
filed with the RO in August 2003, he disagreed with the 
September 2001 effective date assigned for each award, 
claiming an earlier effective date.

In June 2004, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  After completing the requested action, the RO 
continued the denial of the matters on appeal (as reflected 
in a May 2005 supplemental SOC (SSOC)), and returned these 
matters to the Board.


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The veteran did not experience symptoms analogous to 
severe postoperative residuals of left foot surgery that 
would warrant assigned of an effective date prior to 
September 21, 2001 for a T/TR under the provisions of 
38 C.F.R. § 4.30.

3.  The veteran's service-connected left foot disability was 
not rated 100 percent disabling prior to September 21, 2001, 
and it did not render him housebound in fact prior to that 
date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 21, 
2001 for the award of a T/TR under the provisions of 
38 C.F.R. § 4.30, based on VA outpatient treatment 
necessitating convalescence are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.30 
(2004).  

2.  The criteria for an effective date prior to September 21, 
2001 for the award of SMC based on housebound status are not 
met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.350(i) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the February 2002 rating action, the March and May 
2002 RO letters, the June 2003 rating action and SOC, the 
September 2003 and June 2004 RO letters, and the May 2005 
SSOC, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit information and 
evidence.  

Additionally, the SOC, June 2004 RO letter, and SSOC 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2004 RO letter and the SSOC specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for her, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter June 2004 RO letter 
specifically notified the veteran to furnish any evidence 
that he had in his possession that pertained to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, no duty to assist letter was 
provided to the veteran prior to the February 2002 rating 
action on appeal, and some letters were furnished after that 
rating action.  However, the Board finds that any lack of 
full, pre-adjudication duty to assist letters strictly 
meeting the VCAA's notice requirements in this case does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating actions, several RO letters, 
SOC, and SSOC issued between 2002 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's June 
2004 remand, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims on the merits in May 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining comprehensive post-service VA medical records from 
2000 to 2001, and a copy of the Social Security 
Administration (SSA) decision awarding him disability 
benefits, together with all medical records underlying that 
determination, all of which have been associated with the 
claims file and considered in adjudicating his appeal.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claims that 
has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

August 14, 2001 VA outpatient records show that the veteran 
was seen with a longstanding neurogenic ulcer for which he 
received podiatric treatment every other week for debridement 
and dressing of the lesion.  The veteran currently complained 
of pain, swelling, redness, and a fever.  Current examination 
showed a large ulcer on the left foot under the first 
metatarsophalangeal joint.  The surrounding area was 
erythematous, swollen, and warm to touch.  The impression was 
neurogenic ulcer with cellulitis.  Subsequent podiatric 
evaluation later the same day showed a fibrinous ulceration 
under the left first metatarsal head with a central pus 
pocket.  Minimal pus was expressed, and none from the 
periphery.  There was erythema of the entire forefoot.  There 
was no undermining or probe to the bone.  The assessments 
were acute cellulitis, and ulceration under the left first 
metatarsal.  Medication was prescribed, and it was 
recommended that the veteran be non-weight-bearing for the 
next 2 weeks.

August 17, 2001 VA podiatry clinical records show that the 
veteran was using crutches and non-weight-bearing on the left 
foot due to cellulitis.  He stated that the left foot redness 
and swelling had decreased.  On examination, no further 
purulence was expressed from the left foot.  The assessment 
was left foot cellulitis, resolving with prescribed 
medication.  

August 20, 2001 VA X-rays of the left foot revealed a 
hypertrophic tibial sesamoid and bony blockage anteriorly at 
the left ankle joint.  Some cortical breakage at the medial 
first metatarsal head was also noted.  After discussion with 
the veteran, surgical excision of the tibial sesamoid and 
correction of the osseous equines deformity was planned.  

When seen in the podiatry clinic on August 22, 2001, the 
veteran complained of left foot pain.  Current examination 
showed minimal erythema on the dorsum of the left foot, which 
was decreased from the last evaluation.  There was ulceration 
below the first metatarsal head.  No pus was expressed, and 
there was no undermining or probe to the bone.  The 
assessments were acute, resolving cellulitis with minimal 
residual erythema, and ulceration below the left first 
metatarsal.  Prescribed medication was continued, and it was 
recommended that the veteran be non-weight-bearing for 2 more 
weeks.    

An August 23, 2001 disability field report completed in 
connection with the veteran's application for SSA disability 
benefits indicates that the veteran had difficulty with 
standing and walking.  The interviewer recorded that he kept 
his left foot off the ground and used crutches.    

When seen in the podiatry clinic on August 30, 2001, the 
veteran stated that the redness and warmth had decreased, but 
he still had a palpable inguinal node that was not tender.  
Current examination showed minimal erythema of the dorsum of 
the left foot that was decreased from the time of the 
previous evaluation last week.  There was ulceration under 
the left first metatarsal head.  No pus was expressed, and 
there was no undermining or probe to the bone.  The 
assessments were acute, resolving left cellulitis with 
minimal residual erythema, ulceration under the left first 
metatarsal head, and enlarged left tibial sesamoid.  It was 
noted that another physician had recommended that the veteran 
not have correction of the equinus.   Prescribed medication 
was continued, and it was recommended that the veteran be 
non-weight-bearing for 2 more weeks.

A questionnaire completed by the veteran on September 5, 2001 
in connection with his application for SSA disability 
benefits indicates that the veteran had pain in the left 
foot, which had its onset after he spent long periods of time 
on his feet, and was aggravated by walking for long periods.  
He stated that he had to limit his activities because of 
these symptoms by getting off of his feet and walking less, 
and that his job required him to be on his feet and made his 
symptoms worse.  The veteran reported that he performed 
normal daily activities, but had to spend less time on his 
feet, because he could not stand for prolonged periods.  He 
stated that his disability did not affect his ability to tend 
to his daily personal care, and only affected his ability to 
do house and yard work in that it now took him more time.  He 
stated that he drove a car and could shop for his daily 
needs, except that it took him more time to do so.  He stated 
that he participated in all his regular hobbies and interests 
(fishing, hunting, boating, socializing), but was limited 
only in that he had to spend less time on his feet in pursuit 
thereof.  The veteran left blank an area provided to indicate 
whether he used crutches, a walker, wheelchair, brace, 
splint, or cane.  He stated that he could walk for 10 to 20 
minutes before he had to stop to rest.    

When seen in the podiatry clinic on September 5, 2001, the 
veteran stated that the warmth and redness was decreased, but 
he still had a palpable inguinal node, which was not tender.  
The veteran desired surgery as soon as possible to correct 
both the ulceration under the left first metatarsal head and 
the bony left ankle equinus.  He stated that he had been non-
weight-bearing on the left lower extremity and using crutches 
to get around, and that he had not been working because he 
wanted the surgery prior to returning to work.  He had yet to 
see a physician for pre-operative clearance.  Current 
examination showed no erythema on dorsum of the left foot.  
There was a palpable bony mass at the dorsal aspect of the 
talar region which was much greater with non-weight-bearing 
to the left foot, and which greatly reduced the veteran's 
ability to dorsiflex the left foot.  There was bony end range 
of motion.  The ulceration under the left first metatarsal 
head was stable.  No pus was expressed, and there was no 
undermining or probe to the bone.  There was no erythema or 
edema.  The assessments were left ankle bony equinus, 
ulceration under the left first metatarsal head, and enlarged 
left tibial sesamoid and osseous equinus.  The veteran 
desired surgical excision of the tibial sesamoid and 
ostectomy of the bony shelf on the dorsum of the talus.  
Prescribed medication was continued, and it was recommended 
that the veteran be non-weight-bearing for 2 more weeks.    
    
On September 11, 2001 VA outpatient examination for surgical 
clearance, the veteran was noted to have been non-weight-
bearing and not working since August 14th.  Current 
examination showed left lower extremity atrophy.  There was 
decreased dorsiflexion of the left foot without edema.  The 
impression was foot ulcer.  The veteran was noted to be due 
for surgery, and the surgical risk was average.    

On September 12, 2001 VA pre-surgical podiatry examination, 
the veteran reported that he recently had attempted to 
utilize crutches and remain non-weight-bearing on his left 
foot, but that ulceration was still present.  He also 
reported that the redness and swelling to the region had 
decreased significantly.  On current examination, the veteran 
ambulated with crutches, remaining non-weight-bearing on the 
left foot.  A .5-centimeter circular ulceration was present 
at the plantar aspect of the left first metatarsophalangeal 
joint, with a whitish halo of tissue around the periphery.  
There was no erythema, drainage, probing to the bone, or 
discharge.  Neurological testing showed diminished findings 
along the plantar aspect of the left foot.  Muscle power was 
5/5.  There was a palpable anterior talar exostosis, which 
greatly limited the left ankle from dorsiflexion.  Left ankle 
range of motion was limited with bony end range of motion.  
There was decreased range of motion of the left first 
metatarsophalangeal region.  Left ankle X-rays revealed a 
large dorsoanterior bony exostosis, and a left fused hallux 
interphalangeal joint with enlarged sesamoids.  The 
assessments were neuropathic ulceration below the left first 
metatarsophalangeal joint secondary to traumatic injury, and 
bony ankle equinus.  The veteran was cleared for surgery for 
a left talar exostectomy and a left sesamoidectomy.  

A September 20, 2001 pre-surgical podiatry note indicated 
that the veteran was ready for surgery.

A September 21, 2001 pre-surgical podiatry note indicated 
that the veteran was to undergo a left ankle arthroplasty 
(tibia/talus) for large traumatic exostoses with bony equinus 
secondary to a shrapnel injury, a tibia/fibula 
sesamoidectomy, percutaneous tendon Achilles lengthening, and 
ulcer excision at the first metatarsal.  There was a large, 
fused sesamoid complex.  The ulcer was clean and well 
fibrosed, without tracking or necrosis.  There was posterior 
splinting, and the veteran was vascularly intact.  

III.  Analysis

Historically, a February 2002 rating action granted a T/TR 
under the provisions of 38 C.F.R. § 4.29, based on VA 
hospitalization, and also granted SMC based on housebound 
status, each award effective October 1, 2001.  By rating 
action of June 2003, the RO granted an effective date of 
September 21, 2001 for the awards of both a T/TR, under the 
provisions of 38 C.F.R. § 4.30, and SMC.  The veteran's left 
foot disability was rated 60 percent disabling from August 
14, 2001, and a T/TR of 100 percent was awarded, under the 
provisions of 38 C.F.R. § 4.30, effective September 21, 2001.  
SMC, under the provisions of 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i), was granted for the left foot 
disability, together with additional service-connected 
disabilities independently ratable at 60 percent or more from 
September 21, 2001.

The veteran contends that both a T/TR and SMC are warranted 
from August 14, 2001, the date that his VA physicians 
instructed him not to bear weight on his left foot pending 
surgery.  



A.  An Effective Date prior to September 21, 2001 for a T/TR                           
Under the Provisions of 38 C.F.R. § 4.30, Based on                                                  
VA Outpatient Treatment Necessitating Convalescence 

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge  or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  38 C.F.R. § 4.30.

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least 1 month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely-healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of 1 major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of a major joint or more.  The total 
rating will be followed by an open rating reflecting the 
appropriate schedular evaluation.  38 C.F.R. § 4.30(a).

In this case, the RO granted an effective date of September 
21, 2001 for the award of a T/TR under the provisions of 
38 C.F.R. § 4.30, that date representing the date the veteran 
underwent left foot surgery.  However, the Board finds that 
an earlier effective date for that benefit is not warranted 
at any time between August 14 and September 20, 2001.

First, the Board notes that the provisions of 38 C.F.R. 
§ 4.30(a)(3) are not for application in this case, inasmuch 
as the veteran has not undergone immobilization by cast, 
without surgery, of his left foot.

Thus, in order to be entitled to a T/TR, the evidence would 
have to satisfy the requirements under 38 C.F.R. § 4.30(a)(2) 
analogous to severe postoperative residuals, such as 
incompletely-healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of 1 major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  Although VA outpatient 
records do show that the veteran was advised not to bear 
weight on his left leg since August 14, 2001, his symptoms 
through September 20th do not rise to the level of severe 
postoperative residuals as described or contemplated in 
38 C.F.R. § 4.30.  In fact, that record shows a gradually 
improving left foot disability picture following treatment 
for cellulitis with medication on August 14th.  By August 
17th, the foot redness and swelling had already decreased , 
and the examiner assesses the cellulitis as resolving.  By 
August 22nd, there was only minimal residual erythema, and 
that had decreased even further by August 30th.  On September 
5th, the veteran reported that he had to limit his activities 
by getting off his feet and walking less, but he continued to 
perform his normal daily activities, which only took him more 
time; examination on this date and again on September 12th  
showed no foot erythema, and muscle power was 5/5 on 
September 12th.  In short, in the absence of competent and 
persuasive medical evidence analogous to severe postoperative 
residuals as contemplated by the applicable criteria, there 
is no basis for the Board to grant an effective date prior to 
September 21, 2001 for a T/TR under the provisions of 
38 C.F.R. § 4.30, based on VA outpatient treatment 
necessitating convalescence.  

The Board has also considered the veteran's contention that 
he is entitled to a T/TR prior to September 21st because he 
had not worked since August 14th in contemplation of left 
foot surgery.  While notations in the medical record as to a 
veteran's incapacity to work with respect to surgery must be 
taken into account in the evaluation of claims brought under 
the provisions of 38 C.F.R. § 4.30 (see Felden v. West, 11 
Vet. App. 427, 430 (1998) and Seals v. Brown, 8 Vet. 
App. 291, 296-97 (1995)), in this case, the medical evidence 
does not show that the veteran was totally disabled from work 
prior to September 21st, only that he had work restrictions 
due to his left foot.  The Board notes that nothing in the 
medical record from August 14 to September 20, 2001 indicates 
that the veteran's left foot disability required him to 
refrain from working in contemplation of surgery on September 
21st.  While on September 5th he stated that he had to limit 
his activities by getting off of his feet and walking less, 
and that his job required him to be on his feet and made his 
symptoms worse, he reported that he performed normal daily 
activities, but merely had to spend less time on his feet, 
because he could not stand for prolonged periods.  He stated 
that his disability did not affect his ability to tend to his 
daily personal care, and only affected his ability to do 
house and yard work in that it now took him more time.  He 
stated that he drove a car and could shop for his daily 
needs, except that it took him more time to do so.  He stated 
that he participated in all his regular hobbies and interests 
(fishing, hunting, boating, socializing), but was limited 
only in that he had to spend less time on his feet in pursuit 
thereof.  On podiatry clinic evaluation on September 5th, it 
was noted that the veteran desired left foot surgery as soon 
as possible, and that he had not been working merely because 
he wanted the surgery prior to returning to work.  This does 
not constitute evidence that he was prevented from working 
due to his left foot disability prior to September 21st; in 
fact, as of September 5th, he had yet to see a physician for 
pre-operative clearance.  In short, when considered along 
with his symptoms, the veteran's work restrictions prior to 
September 21st are not, without more, analogous to severe 
postoperative residuals warranting a T/TR prior to September 
21, 2001.     

In addition to the medical evidence noted above, the Board 
has considered the veteran's assertions as entitlement to a 
T/TR prior to September 21, 2001.  However, his assertions 
lack probative weight, inasmuch as a layman without the 
appropriate medical training and expertise is not competent 
to render a probative opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

For all the foregoing reasons, the Board concludes that the 
claim for an effective date prior to September 21, 2001 for a 
T/TR under the provisions of 38 C.F.R. § 4.30, based on VA 
outpatient treatment necessitating convalescence, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as the preponderance of the evidence is against 
the claim, finds that that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  An Effective Date Prior to September 21, 2001 for SMC 
Based on        Housebound Status

Under the applicable criteria, SMC provided under 38 U.S.C.A. 
§ 1114(s) is payable where a veteran has a single service-
connected disability rated 100 percent and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.350(i).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for an effective date prior to September 21, 2001 for SMC 
based on housebound status are not met.  

First, the veteran's left foot disability was only rated 60 
percent disabling from August 14 through September 20, 2001; 
hence, he did not have service-connected disability rated as 
100 percent disabling prior to that date, and thus, was not 
entitled to SMC under the provisions of 38 C.F.R. 
§ 3.350(i)(1).

The Board also finds that, prior to September 21, 2001, the 
veteran was not entitled to SMC under the provisions of 
38 C.F.R. § 3.350(i)(2), as he was not permanently housebound 
by reason of his service-connected left foot disability, 
i.e., he was neither institutionalized nor substantially 
confined as a direct result of that disability to his 
dwelling and the immediate premises, with the reasonable 
certainty that the disability and resultant confinement would 
continue throughout his lifetime.

Although the record shows that the veteran experienced 
significant left foot pain and swelling while being treated 
for cellulitis from August 14th, and he was instructed to use 
crutches and not to bear weight on the foot, the evidence 
establishes that he was in fact able to regularly leave his 
house for medical treatment in August and September 2001.  
While on September 5th he stated that he had to limit his 
activities by getting off of his feet and walking less, and 
that his job required him to be on his feet and made his 
symptoms worse, he reported that he performed normal daily 
activities, but merely had to spend less time on his feet, 
because he could not stand for prolonged periods.  He stated 
that his left foot disability did not affect his ability to 
tend to his daily personal care, and only affected his 
ability to do house and yard work in that it now took him 
more time.  He stated that he drove a car and could shop for 
his daily needs, except that it took him more time to do so.  
He also stated that he participated in all his regular 
hobbies and interests (fishing, hunting, boating, 
socializing), but was limited only in that he had to spend 
less time on his feet in pursuit thereof.   

The Board finds that the veteran was not permanently confined 
to his house by virtue of his service-connected left foot 
disability prior to September 21, 2001, as evidenced by his 
consistent ability to leave it for medical evaluation and 
treatment prior to that date.  

On these facts, the Board determines that the veteran was not 
housebound in fact prior to September 21, 2001.  For the same 
reasons noted above, the veteran's own unsupported assertions 
in this regard lack probative value.  See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.

For all the foregoing reasons, the Board concludes that the 
criteria for the award of SMC based on housebound status were 
not met prior to September 21, 2001, and that the current 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the competent evidence simply does not 
support the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at  53-56.



ORDER

An effective date prior to September 21, 2001 for the award 
of a T/TR under the provisions of 38 C.F.R. § 4.30, based on 
VA outpatient treatment necessitating convalescence, is 
denied.

An effective date prior to September 21, 2001 for the award 
of SMC based on housebound status is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


